El Juez Pbesidente Sb. Hebnández,
emitió la opinión del tribunal.
La denuncia que dió origen al presente caso en lo perti-nente dice así:
*995“Que en enero 20' de 1919 como a las 8.30 a. m. y en la Calle San Francisco frente a la Farmacia Blanco, del Distrito Judicial Municipal de San Juan, P. R. El acusado arriba .expresado maliciosa y voluntariamente y con el propósito de inferirle grave daño corporal a Andrés Rodríguez Vera, le acometió y agredió con un bastón de hierro que portaba, dándole con él en distintas • partes del cuerpo causándole varias contusiones. * * * ”
En 10 de marzo de 1919 se celebró el juicio en la Corte de Distrito de San Juan, Sección Segunda, y practicadas las pruebas, el juez por sentencia de 31 del propio marzo declaró al acuáado culpable del delito que se le imputa y lo condenó a sufrir un año de cárcel y al pago de las costas con abono de la prisión preventiva sufrida.
El condenado .apeló para ante esta Corte Suprema, ale-gando como motivos del recurso que los hechos relatados en la denuncia no son constitutivos del delito de acometi-miento y agresión grave, pues en ella no se expresa que el bastón usado por el acusado fuera un arma mortífera por sus proporciones, o que causara deshonra a la persona agre-dida, o que con él se le causaran a ésta heridas graves, no habiéndose demostrado tampoco la existencia de todas o de alguna de dichas circunstancias, por lo que pide que se re-voque la sentencia apelada calificando el delito de acometi-miento simple.
La mera lectura de la denuncia muestra que los hechos imputados al acusado constituyen un delito de acometimiento y agresión con la circunstancia agravante sexta de las que enumera la sección sexta de la ley sobre la materia, apro-bada en 10 de marzo de 1904, por haberse hecho uso de un bastón infiriendo así deshonra a la persona agredida; y bajo esa teoría tenemos que llegar a la conclusión mediante el examen de la- evidencia que habiéndose probado que el acu-sado para verificar el acometimiento y agresión hizo uso de una varilla que el juez sentenciador tuvo a la vista y que él apreció ser un bastón, sin que el apelante haya demostrado *996error en esa apreciación, la sentencia se ajusta tanto' a la denuncia como al resaltado de las pruebas.
Gomo la denuncia no se bizo bajo la teoría de que se hiciera uso de un arma mortífera o de que se causaran al agredido lesiones graves, sino bajo la teoría ya expuesta de haberse usado un bastón, huelga examinar si el bastón usado era o no un arma mortífera o si -las contusiones fueron o no graves.
Es de confirmarse la sentencia apelada. _

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.